El Juez Asociado Sr. MacLeary,
emitió 'la opinión del Tribunal.
El presente es un caso de desahucio. Una extensión de terremo conteniendo cincuenta y cuatro cuerdas pertenecía á J. J. Moreno, hermano del demandante, quien la hipotecó al demandado por cierta suma de dinero. Después le adeudaba al demandante la suma de ($2,000) dos mil dollars, y dió pagarés por la misma. El demandante embargó la finca, inscribió dicho embargo y notificó al demandado. Más tarde *502J. J. Moreno vendió' la finca al demandado en pago de la deuda hipotecaria y de otra que no estaba garantizada. El deman-dante procedió á la ejecución del embargo y en la tercera venta la finca se le remató p<jr la deuda, intereses y costas. Después de varias mociones que fueron presentadas sin éxito alguno y de haberse establecido pleitos por Martinez, la Sra. Moreno estableció esta acción de desahucio exponiendo los hechos. Martinez contestó haciendo un esfuerzo para cance-lar su hipoteca ó para restablecer el pleito al estado en que se hallaba antas de que los procedimientos de embargo empezasen.
Durante la vista, la Corte, por decisión unánime, después de referir los hechos, expone consideraciones de derecho al efecto siguiente:
Primero. — Que según el art. 1562 del Código de Enjuicia-miento Civil el demandante podía sostener la acción de desa-hucio.
Segundo. — Que esta acción puede establecerse contra cual-quier persona que se encuentre en posesión después de habér-sele notificado con un mes de antelación, de acuerdo con el art. 1563, par. 3. del Cod. de Enjuiciamiento Civil.
Tercero. — Que la confusión de título es objeto de la extin-ción de una obligación, por confundirse en una persona los dos títulos el del deudor y el del acreedor; y el presente caso la hipoteca dada sobre la finca en cuestión, por el Sr. Moreno, á favor del Sr. Martinez, queda cancelada por confusión, que-dando vigentes las cargas posteriores.
Cuarto. — Que una vez cancelada la hipoteca de Martinez éste perdió el derecho de su crédito, y el embargo quedó sub-sistente contra la finca traspasada por Joaquín J. Moreno á su acreedor Victor Martínez.
Quinto. — Que seguido por todos sus trámites el procedi-miento de apremio de la Sra. Moreno contra el D. Joaquín J. Moreno, adjudicada la finca y dada posesión judicial á dicha señora adquirió el derecho de desahuciar á quien tuvo hipóte-*503cadas las fincas, quién por no pagar merced, ni tener otro título, debe considerarse como tenedor en precario, según sentencia del Tribunal Supremo de España de 16 de Noviem-bre de 1885 y 30 de Junio de 1887.
Sexto. — Que si es cierto que bailándose una persona en posesión, en la capacidad de diieño, tiene á su favor las presun-ciones legales de que él tiene posesión con buen título y no está obligado á mostrarlo, este precepto no es aplicable al caso que se presenta á nuestra consideración, puesto que en este caso no bay cuestión de título á la propiedad, y que el derecho del demandante, por el cual el demandado ba sido desposeido, nada tiene que ver con aquél título.
La Corte en efecto dictó sentencia á favor del demandante y ordenó que el demandado debería salir de la propiedad en el término de 20 días, y que si así no lo hiciese, seria expulsado1 de ella por la fuerza, con la imposición de las costas del pro-cedimiento.
El demandado apeló de esta sentencia á esta Corte Su-prema en donde ambas partes estuvieron representadas por sus respectivos abogados, el 7 de Octubre, quienes hicieron sus alegaciones verbales y presentaron sus alegatos por es-crito, los que forman parte de los autos. El abogado del ape-lante, refiriéndose á las autoridades, presenta los siguientes puntos á saber:
A. — Sostiene que esta Corte es de apelación y no de casa-ción y en sus deliberaciones y decisiones en todas las materias, no está limitada únicamente á las infracciones de ley ó de quebrantamiento de forma, según se ba dicho por los liti-gantes, sino que puede tomar en consideración todos los bcbos y procedimientos de la causa, según aparecen de los autos, tomando en consideración cada uno, según sus méritos para la mejor administración de la justicia, y del derecho, y para evitar la injusticia y la demora. En apoyo de esta proposición él hace referencia á la ley de la Asamblea Legis-lativa aprobada en 12 de Marzo de 1903.
*504B. — Manifiesta que hay presentados varios puntos de derecho y de hecho, que caen dentro de la letra y espíritu de la ley concerniente á Apelaciones, y cita los siguientes hechos:—
C. — Por escritura librada el 4 de Diciembre de 1890, Joa-quín Moreno Sebollero, hipotecó la propiedad descrita á favor de Victor Martinez, y por escritura de adjudicación, fechada 1 de Febrero de 1900, é inscrita en el Registro de la Pro-piedad, Joaquín Moreno, en pago de la hipoteca é intereses, entregó dicha imca á Victor Martinez, padre del Letrado, sin que éste último haya entregado al prédicho Joaquín Moreno ninguna cancelación, recibo, ó carta de pago de alguna clase, ni dado consentimiento expreso, según aparece de dicho es-crito. El declara que el demandante y la Corte sentenciadora, contra la -cual se ha establecido esta apelación, demuestran que por virtud del referido escrito la hipoteca fué cancelada por confusión. Dice que aquí descansan los puntos más im-portantes del pleito. Define la palabra confusión como de-sorden, etc., citando la página 207 del Diccionario de la Len-gua Española, y expone que la palabra ha sido usada inco-rrectamente en la sentencia.
D. — Expone que las obligaciones pueden extinguirse; por confusión de los derechos del deudor y del acreedor, y cita el art. 1124 del Código Civil, en apoyo de esta declaración; que una deuda no puede considerarse satisfecha sin que la cosa haya sido completamente entregada, ó prestada la cosa en que la obligación consista, citando e1 artículo 1125 del Código Civil; también el artículo 1138 del mismo Código; que Joaquin J. Moreno convino en pagar dinero, y que él no lo ha hecho así, y que después de leer estos artículos, no puede existir duda alguna d.e que la deuda hipotecaria no fué pagada, y por consiguiente la misma no podía haber sido cancelada.
E. — Expone que Joaquín Moreno recibió de Victor Martinez cierta suma de dinero que había de pagarse con sus in-tereses en cierta fecha, la cuál siguió debiendo hasta la fecha *505de la referida escritura de adjudicación; que él entregó las fincas porque el crédito ascendía á más del valor de las mis-mas, y no pagó el dinero, por lo que Martinez no podía darle una carta de pago ó cancelación de hipoteca Está de acnerdo eon la ley y la justicia que no habiendo Moreno pagado el dinero sino propiedades en su lugar y no habiendo sido ex-tinguida la deuda hasta que la misma sea pagada en conjunto no puede ésta considerarse como satisfecha, y por lo tanto existen aun la deuda y la hipoteca. Esta opinión, alega él, está justificada de acuerdo con los preceptos del Código Civil.
F. — Sostiene que si la misma cuestión es considerada de acuerdo con la Ley Hipotecaria, se llega á la misma conclu-sión, 'ó sea que la deuda y la hipoteca existen todavía, no habiendo sido cancelada la ultima.
Cita lo siguiente de la Ley Hipotecaria:
“Artículo 82. — Las inscripciones no pueden ser canceladas p>or escrituras públicas, excepto con el consentimiento expreso de las partes. ’ ’
“149. — Las inscripciones de hipotecas pueden ser canceladas úni-camente en la forma indicada en el artículo 82. ”
El declara que de acuerdo con lo expuesto anteriormente, el consentimiento expreso del acreedor hipotecario era nece-sario para la cancelación de la hipoteca, y no habiendo dado dicho consentimiento, la hipoteca no podía ser cancelada; citando las decisiones del Registro de la Propiedad de Madrid; 5 de Febrero de 1896 y 5 de Mayo de 1896: T. de J. 1894 al 1897, folios 64 y 66.
Gr. — Además, la Sra. Moreno y la sentencia de la Corte inferior muestran que 'su ejecución por la cual la finca le fué adjudicada á ella en vista de que su crédito era de una fecha posterior á la de la Hipoteca de Martínez. — Citando el artículo 44 de la Ley Hipotecaria, continúa y dice que Joaquin Moreno hipotecó la propiedad el 4 de Diciembre de 1890 á Martínez y la Sra. Moreno presentó el embargo en el Registro de la *506Propiedad el 30 de Marzo de 1898, habiendo sido ejecutada la hipoteca siete años antes á dicha entrada, y por consi-guiente, de acuerdo con el artículo citado, ella no puede perju-dicar á la hipoteca: citando sentencias de la Suprema Corte de Madrid, de 1 de Febrero de 1896 y de 28 de Octubre de 1895.
H. — Sostiene que el embargo y su entrada en el Begistro de la Propiedad según se ha dicho no debieran tomarse en consideración con relación á las fincas hipotecadas á Martínez, citando el artículo 125 de la Ley Hipotecaria, eu relación con el párrafo 2 del artículo 79 que dice que puede tenerse una cancelación cuando el derecho inscrito está completamente ex-tinguido. Él cita el artículo 167 de la Ley Hipotecaria en apoyo de esto, y dice que el mismo está confirmado por las sentencias de la Corte Suprema de España, de fecha 1 de Febrero de 1898, etc. Todo lo cual, dice él, está de acuerdo con el artículo 33 de la Ley Hipotecaria.
I. — Sostiene que en vista del hecho de que la deuda no ha sido satisfecha, y que la hipoteca no podía ser cancelada, la inscripción del embargo de la Sra. Moreno no puede ser tomada en consideración, y que el único título válido para la propiedad lo tiene Victor Martinez.
J. — Entonces presenta la cuestión de la verdadera posesión de la propiedad, manifestando que Martinez está en posesión y reclama ser el legítimo dueño de ella, citando partes de las providencias y decretos de la'Corte inferior, citando además el artículo 443 del Código Civil, que ordena que en ningún caso puede la posesión ser forzosa, mientras haya una parte en posesión que se oponga á la misma. Citando el artículo 433 del Código Civil con respecto á posesión.
K. — El abogado continúa y dice que Doña Maria Moreno no ha podido adquirir la posesión de dichas fincas, porque la posesión es un acto voluntario y que la misma no puede tenerse por el ejercicio de la fuerza. Pero suponiendo, dice el abogado, que Doña María Moreno hubiera to-mado posesión lo mismo que Victor Martínez como quiera que *507la posesión no puede ser reconocida en dos partes distintas de la misma propiedad, tendría que dársele preferencia al poseedor actual, siendo en el presente caso el Sr. Victor Martinez. Además, el acta de posesión de la Sra. Moreno data de Mayo 6, 1902, mientras que la de Martinez favorece el hecho de una posesión más larga. El Letrado cita el artículo 445 del Código Civil antiguo, y cita el 447 del vigente Código en apoyo de su argumento.
L. — La Sra. Moreno, y con ella la sentencia de la corte inferior, contra la cual se ha establecido esta apelación, decla-ran que Martinez posee dicha finca precariamente, lo que según el Letrado es un error serio. “Precario” dice, según lo define el diccionario de la Lengua Española, es una cosa re-tenida como en préstamo, y con el consentimiento de su dueño. Él cita al señor Manresa en sus comentarios sobre Procedi-miento Civil.
M. — El Letrado expone que necesita muy poco esfuerzo para demostrar á la Corte que Victor Martinez no ocupa las referidas tierras ‘ ‘ en precario. ’ ’ Continúa y dice que la Sra. Moreno no puede probar que Victor Martínez está en posesión de la propiedad con permiso del dueño pero sin pagar renta alguna ó en la forma de un préstamo gratuito, sino por el con-trario que Victor Martinez ha probado hasta la evidencia que él es el legítimo dueño por virtud de un título ejecutado por Joaquin Moreno.
N. — Manifiesta el Letrado que la Corte sentenciadora muestra en apoyo de su acción las sentencias de la Corte Su-prema de España de 16 de Noviembre, 1885, y 30 de Junio de 1887, pero asevera que éstas no son aplicables al presente caso; en primer lugar porque se refiere á una expulsión por un acreedor, mientras que en el presente caso el demandado no es acreedor ni deudor; y la segunda se refiere al poseedor de una propiedad en precario.
O. — Finalmente el Letrado se refiere á varios fallos de la Corte Suprema de España, entre otros los de 28 de Abril de 1892 y 4 de Enero de 1900; y declara además:
*508P. — Que el demandante no está en posesión de la finca en cuestión; que el verdadero dueño y persona en posesión es su defendido; que éste no retiene dicha propiedad en precario, sino por virtud de un título legítimo; que en vista de todo lo expuesto, la sentencia contra la cual se lia establecido esta apelación, debía ser revocada, y las costas y perjuicios im-puestos á la parte contraria.
El abogado del apelado presenta concisamente los siguien-tes puntos de hecho y de derecho:
Primero. — En el juicio ejecutivo que siguió mi represen-tada contra Don Joaquin Moreno se le embargó una finca rústica, que posteriormente vendió á Don Victor Martinez y requerido éste para que pagara en importe de la anotación del embargo, como no lo verificara, se procedió á la subasta de la finca, y por falta de postores se adjudicó á mi repre-sentada por la cantidad reclamada, intereses y costas.
Segundo. — Pedida la posesión judicial por mi poderdante, se le. dió por el Juzgado Municipal de San Sebastian, obrando por delegación de la Corte de Distrito de Mayagüez, pero á pesar de tal posesión Don Victor Martinez no desocupó la finca y continuó aprovechándose de las cosechas de café, como si hubiera sido su dueño, cuando no lo era, porque también se canceló la inscripción del dominio de la finca que tenía en el Eegistro de la Propiedad.
Tercero. — En tal estado las cosas, y en vista de la temeri-dad de Don Victor Martinez en no querer desocupar la finca, fué requerido con un mes de anticipación para que la deso-cupase, puesto que venía poseyéndola, á titulo de precario, sin pagar merced, alguna, y como dentro del mes no la desocupó, le entabló mi representada esta demanda de desachucio á la que tenazmente se opuso Don Victor Martinez.
Cuarto. — Pie traido á los autos como pruebas copia au-tentica dél embargo de la finca, d.e la anotación de ese embargo en el Eegistro de la Propiedad, del requerimiento que se hizo á Don Victor Martinez para que pagase el importe de la ano-*509tación, de la adjudicación de la finca á mi representada, de la cancelación de la inscripción de donminio de Don Victor Martinez y de la inscripción de la finca que se yerificó á favor de mi representada.
Quinto.-. — Y lie de llamar la atención especialmente á esta Corte, acerca de qne el Sr. Martínez presentó en autos como prueba la copia de-la escritura de la finca inscrita á su favor en el Registro de la Propiedad; pero esa inscripción es la misma que se canceló por orden de la Corte ^de Distrito de Mayagüez, por lo que no existe tal inscripción á su nombre, y sí existe la inscripción á nombre de mi representada.
Sexto. — El que se encuentre en el caso de Don Victor Mar-tínez, se entiende poseedor á precario, según varias sentencias del Tribunal Supremo de España y también de este Hon. Tribunal y por tanto suplico se sirva confirmar el fallo de la Corte de Distrito, de Mayagüez, con las costas á la parte ape: lante.
Hechos.— (1). — Don José Joaquín Moreno constituyó hi-poteca voluntaria á favor de Don Victor Martínez para res-jjonderle de una suma que le debía, sobre la finca siguiente: Un' cuerpo de terreno sembrado de café, caña y pastos 54 cuerdas 47 cents — equivalentes á 21 hectáreas, 40 áreas y 80 centiáreas, situada en el barrio de Guatemala, partido Municipal de San Sebastian colindando por el Norte con terrenos de José Santos Hernández y Práxedes Saíraño; por el Este con Doña Rita y Maria Moreno y Cebollero; por el Sur con Manuel Antonio Giménez y Monserrate Cebollero y. por el Oeste con José Santos Hernandez con inclusión de dos-terce-ras de la casa habitación y establecimientos, cuya hipoteca fué inscrita en el Registro de la Propiedad de Aguadilla.
(2). — Posteriormente siguió ejecución mi representada contra Don José Joaquín Moreno en cobro de un crédito de $2,000 provinciales, intereses y costas, habiéndosele embarga-do la finca descrita y cuyo embargo se anotó en el Registro 'de la Propiedad de Aguadilla.
*510(3). — Después de anotado el embargo, por escritura ante el Notario Don Mariano Riera Palmer el 1 de Febrero de 1900 Don José Joaquín Moreno vendió y dió en pago á Don Victor Martínez la finca hipotecada, en pago de su crédito hi-potecario y de otro común, por cuyo motivo se canceló por con-fusión' de dicho crédito hipotecario, y quedó vigente como única carga, la anotación del embargo referido.
(4.) — Notificado Don Victor Martinez como comprador de la finca y comprendido por tanto en el Art. 71 de la Ley Hipo-tecaria, desde que aquella se iba á subastar, por si quería librarla en el término de 10 dias, pagando la cantidad importe de la anotación, solicitó reposición de la providencia de 13 de Agosto de 1900 que decretó tal requerimiento y después 'de tramitada en forma, le fué denegada por auto de 30 de Sep-tiembre del mismo año que quedó firme.
(5). — No habiendo Don Victor Martinez librado la finca, continuó el procedimiento de apremio y después de tres su-bastas desiertas, se adjudicó á mi mandante por principal, in-tereses y costas por auto de 12 de Noviembre de 1902 — re-quiriendose á Don Victor Martínez para reconocer á mi man-dante como tal poseedora y por auto de Io de Mayo, 1902, se mandó cancelar la inscripción de dominio de la finca á nombre de Martinez.
(6). — A pesar de la posesión judicial dada á mi mandante, Don Victor Martinez ha continuado en la finca ocupando la casa que enclava por medio de su encargado Don Honorio Ziordia de cuya casa dos terceras partes con las dos ter-ceras de los establecimientos fueron subastados con la finca rústica y adjudicados también á mi principal y posesionada esta de ellos judicialmente la otra parte por otro concepto á poderdante.
(7). — Posteriormente Don Victor Martinez, después de perder varios pleitos referentes al asunto, estableció un de-clarativo contra José Joaquín Moreno y mi representada, m-*511teresando la mitad de la escritura de adjudicación de 1 de' Febrero de 1900.
(8). — -Victor Martinez fné requerido por el Juez Municipal de Mayagüez para desalojar las fincas que ocupa en precario el 1 de Febrero.
Derecho. — (1).—Adjudicada una finca al ejecutante y puesto en posesión de ella, queda trasmitida la propiedad á su favor.
(2). — Son partes legítimas para promover el desahucio, los que tengan la posesión real á título de dueño, de usufruc-tuario ó cualquier otro que les dé derecho á disfrutarla y sus cansahabientes (art. 1562, Ley de Enjuiciamento Civil).
3. — Procede el desahucio contra cualquier persona que dis-frute ó tenga en precario la finca, ya sea rústica ó urbana, sin págar merced, siempre que fuere requerido con un mes de an-ticipación para que la desocupe. (Art. 1563, No. 3.- — Ley de Enjuiciamiento Civil.
(4.) — Según sentencia del Tribunal Supremo de España fecha 16 de Febrero de 1885 y 30 de Junio de 1887, el acta de' adjudicación de la finca determina la posesión civil y real del predio, quedándole al dueño la acción de desahucio contra quien la tiene hipotecada el cual por no pagar merced, ni ostentar otro título, solo tiene el carácter de tenedor en pre-cario, sentencia aplicable al presente caso.
Si se declarara la nulidad de la escritura de adjudicación de 1 de Marzo de 1900 cedida por Don Victor Martinez, más motivos existirían para la procedencia del desahucio, toda vez que entonces ni aun tendría el título á su favor que invoca en la contestación que dió el requerimiento que se le hizo por el Juzgado Municipal, título que por otra parte no podría in-vocar, -por estar atacado de nulidad por él mismo y porque aunque resulte válido, sería ineficaz para él, por haberse tras-mitido la propiedad de la finca á mi poderdante, en virtud de no haber cumplido el Sr. Martínez con lo que prescribe el Artículo 71 de la Ley Hipotecaria, dando lugar ello á la *512subasta de la finca y adjudicación á mi mandante y posesión judicial.
Estos son los argumentos de los respectivos Letrados presentados sustancialmente en sus' propias palabras según aparacen en el memorandum agregado á los autos. Veámos-los brevemente.
El abogado del apelante parece equivocar el significado legal de la palabra “confusión”'la que, según el Diccionario Legal de Bouvier es definida “La absorción de cualidades del deudor y acreedor en una misma persona.” Véase 1, Bouvier p. 396. Estas definiciones son tomadas de la ley civil y no puede haber duda de que cuando el apelante compró la propie-dad á su deudor y pasó á ser amo de ella, su hipoteca fue fundida en la propiedad y por consiguiente fue extinguida. Es verdad que no fue pagada sino extinguida por la absorción, y no existe lo mismo que si hubiere sido pagada, ó lo mismo que si nunca hubiera sido ejecutada. Habiéndose extinguido la hipoteca, el embargo del apelante quedó en completa vi-gencia, y pasó n ser efectivo con respecto á la propiedad re-clamada por el demandado y por él ocupada, y la corte inferior decidió de conformidad que el demandante tenía de-recho á la posesión.
Aparece de todas las investigaciones hechas de los autos, y de los informes de los abogados agregados á los mismos, así como de las alegaciones verbales hechas ante la corte, que el fallo de la Corte inferior es correcto en todos sus detalles, y por lo tanto debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figueras y "Wolf.